DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-18 of copending Application No. 15/656,214 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the referenced claims are directed to the same subject matter, namely a resin powder comprising particles suitable for solid freeform fabrication having ratio (Mv/Mn), average circularity and Dv50 within the same range and comprising particles of pillar-like form.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vanelli et al (US-2016/0215092) in view of Fruth et al (US 2011/0143108).
	Claims 1-2:  Vanelli teaches resin powder suitable for solid freeform fabrication (“SFF”) (Vanelli, para. 0001), the powder exemplified includes nylon-12, in particular, EVONIK nylon-12 and AKEMA ORGASOL 2003 (Vanelli, para. 0008-0009).  EVONIK nylon-12 and ARKEMA ORGASOL 2003 exhibit Dv50 of between 5 to 200 m, Mv/Mn of less than 2.  See detailed measurement of ARKEMA ORGASOL 2003, entitled “MB10b”, provided by Applicant, in the IDS filed 02/03/2022.  With regards to the circularity of the powder, Vanelli does not describe the shape of the resin powder; however, Fruth teaches resin powder suitable for SFF having a circularity of almost a perfect circle or about 1 (Fruth, figure 1, 509b, 509c; figure 3, 511a), which meets the claimed range of 0.83 or greater.  In light of Fruth teaching, the POSITA would be motivated to select resin powder as taught by Vanelli having the shape with particular circularity as taught by Fruth for SFF.
	Claim 3:  Fruth teaches pillar-like shaped resin powder having a ratio of diameter/length preferably between 0.5 and 3 (Fruth, para. 0018 & 0050) which is equivalent to a ratio of height/diameter from 0.33 to 2 which is within and overlapping the claimed range of 0.5 to 2.
	Claim 4:  Vanelli teaches resin powder comprising Nylon-12 (para.0052) and Nylon-12 is known to have a specific gravity of 1.23 g/cm3 which is within the claimed range of 0.8 g/mL or greater.
	Claims 5-6:  Vanelli reports melting and recrystallizing behavior of the resin powder which meets the conditions recited in the claims.  See Vanelli, para. 0042.  In addition, see the attachment entitled MB10b, detailing the melting and crystallization behavior of ARKEMA ORGASOL 2003, provided by Applicant in the IDS filed 02/02/2022.
	Claims 7-10:  Vanelli teaches resin powder suitable for SFF including various polyamides, polyester, polyether, polyolefin and polyarylether ketone (Vanelli, claim 23-24).
	Claims 11-12:  Fruth teaches incorporation of fillers to provide stability to the resin powder (para. 0053), thus it would have been obvious to include toughening agent and flame retardant because those additives affect the stability of the powder and the formed object.  
	Claim 13:  Fruth teaches resin powder having pillar-like shape with a ratio of diameter/length preferably between 0.5 and 3 (Fruth, para. 0018 & 0050).  Thus, it is obvious that at least 30% of the resin powder would be in pillar-like form.
	Claim 14:  Fruth teaches a device comprising a layer-forming member for resin powder and powder-attaching member to connect the powder with each other (Fruth, para. 0055-0056, 0059 & 0065, and Figures 5-7).  
	Claim 15:  Fruth teaches a method for making an SFF object comprising: forming a layer including a resin powder, irradiating the layer to melt the layer, cooling the layer, curing the layer, and repeating the steps until the object is formed (Fruth, para. 0007).  It would have been obvious that the resin powder is the powder described in claim 1 above because the resin powder as described possess all features suitable for SFF.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



September 30, 2022